ITEMID: 001-95871
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ZAYTSEVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1939 and lives in Arkhangelsk.
6. In 1975 the applicant was injured in a work-related accident. In 2004 she sued the Arkhangelsk Regional Health Department for disability benefits alleging that her current disability had resulted from that incident.
7. On 15 December 2004 the Oktyabrskiy District Court of Arkhangelsk rejected the applicant's claims. The District Court examined, among other evidence, a decision by the Medical and Labour Expert Examination Service of the Arkhangelsk Region, which indicated that the applicant's disability had been caused by the injury she sustained in 1975.
8. The applicant lodged an appeal with the Arkhangelsk Regional Court. The appeal hearing was scheduled for 17 January 2005. According to the Government, the District Court dispatched summonses to the parties, including the applicant and her representative, informing them of the date and time of the appeal hearing. According to the applicant, she did not receive the summons.
9. On 17 January 2005 the Arkhangelsk Regional Court examined the appeal and rejected it. The applicant and the representative of the Health Department were absent but the prosecutor intervened in the proceedings on behalf of the Health Department and addressed the court. The Regional Court did not examine the question whether the applicant or her representative had been duly summonsed and, if they had not, whether the examination of the appeal should have been adjourned.
10. The Code of Civil Procedure (in force as of 1 February 2003) provides that parties to the proceedings are to be summonsed to a court by registered mail with a confirmation of receipt, by a phone call or a telegram, by fax or by any other means which will secure delivery of the summons to the addressee. Summonses must be served on the parties in such a way that they have enough time to prepare their case and appear at the hearing (Article 113).
11. Summonses are to be sent by mail or by a court courier. The time when a summons is served on the addressee is to be recorded on a document which must be returned to the court by courier or by any other method used by the postal service. A judge may request a party to the proceedings to transmit a summons to another party. In that case, that person should bring to the court an acknowledgment of receipt (Article 115).
12. A summons is to be served on a person against his or her signature, on its copy, which is to be returned to the court (Article 116).
13. A civil case is to be heard in a court session with mandatory notification of all parties of the place and time of the court session (Article 155).
14. If a party to the case fails to appear at the hearing and there is no evidence that the party has been duly summonsed, the hearing is to be adjourned (Article 167).
VIOLATED_ARTICLES: 6
